O’Donnell, J.,
separately concurring in judgment only.
{¶ 36} R.C. 1509.02 vests the Division of Oil and Gas Resources Management of the Ohio Department of Natural Resources (“ODNR”) with “sole and exclusive authority to regulate the permitting, location, and spacing of oil and gas wells within the state,” and I concur with the determination that this statute preempts local permitting ordinances applicable to the construction and operation of oil and gas wells within the municipality. Here, the city of Munroe Falls precludes drilling for oil and gas without obtaining a permit from the city and complying with its regulations on the technical aspects of drilling. Munroe Falls Codified Ordinances 1329.03. This parallel municipal permitting process for oil and gas wells conflicts with R.C. 1509.02, a general law, and is therefore preempted by R.C. Chapter 1509.
{¶ 37} Munroe Falls also regulates the placement of oil and gas wells through its zoning code as a conditional use in an 1-1 (industrial) district, requiring a conditional use certificate before construction or excavation can commence. Munroe Falls Codified Ordinances 1133.03(c). However, in the case of oil and gas wells, the conditional use certificate specified by the zoning code is, in fact, the *281same permit required for oil and gas wells pursuant to Munroe Falls Codified Ordinances Chapter 1329. See Munroe Falls Codified Ordinances 1141.05(bb)(5) (“[Oil and gas wells] shall conform with all applicable rules and regulations set forth in the Codified Ordinances of the City of Munroe Falls”); 1329.03(a) (prohibiting drilling before a conditional use certificate has been granted). Because the zoning code incorporates the parallel municipal permitting scheme that is applicable only to oil and gas wells before allowing drilling as a conditional use, it too conflicts with general law and is also preempted by R.C. Chapter 1509.
{¶ 38} I write separately to emphasize the limited scope of our decision; “our holding is limited to the five municipal ordinances at issue in this case.” Lead opinion at ¶ 33. This appeal does not present the question whether R.C. 1509.02 conflicts with local land use ordinances that address only the traditional concerns of zoning laws, such as ensuring compatibility with local neighborhoods, preserving property values, or effectuating a municipality’s long-term plan for development, by limiting oil and gas wells to certain zoning districts without imposing a separate permitting regime applicable only to oil and gas drilling.
{¶ 39} Thus, in my view, it remains to be decided whether the General Assembly intended to wholly supplant all local zoning ordinances limiting land uses to certain zoning districts without regulating the details of oil and gas drilling expressly addressed by R.C. Chapter 1509.
{¶ 40} Because municipal zoning is an exercise of police power, Hudson v. Albrecht, Inc., 9 Ohio St.3d 69, 72, 458 N.E.2d 852 (1984), municipalities have the authority pursuant to Article XVIII, Section 3 of the Ohio Constitution to enact zoning ordinances that are not in conflict with general laws. As we recently recognized in Cleveland v. State, 138 Ohio St.3d 232, 2014-Ohio-86, 5 N.E.3d 644, “The General Assembly may not by statute prohibit the municipal home-rule authority granted by Article XVIII, Section 3 of the Ohio Constitution,” id. at ¶ 24, and “municipalities may supplement state law in * * * unregulated areas, provided that the city ordinances do not conflict with general laws,” id. at ¶ 16.
{¶ 41} Importantly, a municipality’s authority to enact zoning ordinances does not flow solely from the Ohio Constitution. R.C. 713.07 expressly provides that municipalities,
in the interest of the promotion of the public health, safety, convenience, comfort, prosperity, or general welfare, may regulate and restrict the location of buildings and other structures and of premises to be used for trade, industry, residence, or other specified uses, and for such purposes may divide the municipal corporation into districts of such number, shape, and area as are best suited to carry out the purposes of this section.
*282Thus, in addition to power derived from the Home Rule Amendment, municipalities have statutory authority to regulate land uses within zoning districts to promote the public health, safety, convenience, comfort, prosperity, and general welfare.
{¶ 42} We are obliged to accord “a strong presumption * * * in favor of the validity of [a zoning] ordinance.” Albrecht at 71. In addition, R.C. 1.51 provides that when statutory provisions such as R.C. 1509.02 and 713.07 appear to conflict, “they shall be construed, if possible, so that effect is given to both.” Generally, when construing a statute, our paramount concern is “the legislative intent in the statute’s enactment, and to discern this intent, we read words and phrases in context according to the rules of grammar and common usage.” Wilson v. Kasich, 134 Ohio St.3d 221, 2012-Ohio-5367, 981 N.E.2d 814, ¶ 13. But pursuant to R.C. 1.42, “Words and phrases that have acquired a technical or particular meaning, whether by legislative definition or otherwise, shall be construed accordingly.”
{¶ 43} R.C. 1509.02 vests ODNR with sole and exclusive authority to regulate the location and spacing of oil and gas wells, but “location” and “spacing” have specialized, technical meanings in oil and gas law. As a leading treatise explains:
The purposes of statutes and administrative orders fixing the location of oil and gas wells with respect to surface property lines and other wells are to protect the rights of land or mineral owners by preventing net drainage between tracts, to prevent economic waste resulting from the draining of unnecessary wells and to prevent physical waste which may be caused by crowded drilling operations.
1 Summers, The Law of Oil & Gas, Section 5.1, at 268 (3d Ed.2004). The “spacing and location of wells * * * maximize the efficient production of oil and gas,” id., Section 1.8, at 7, and protect correlative rights. See Bernstein v. Bush, 29 Cal.2d 773, 780, 177 P.2d 913 (1947) (“The wasteful use of offset wells was recognized as one of the evils sought to be minimized by the enactment of well spacing regulations”); Samson Resources Co. v. Corp. Comm., 1985 OK 31, 702 P.2d 19, 22 (explaining that location and spacing orders are justified by the public interest in correlative rights); Coastal Oil & Gas Corp. v. Garza Energy Trust, 268 S.W.3d 1, 15 (Tex.2008) (noting that spacing and density orders protect correlative rights of land owners while serving the state interest in conserving natural resources).
{¶ 44} The terms “location” and “spacing” thus relate to the placement of wells on a tract in relation to the resource pool and to each other. Scientific expertise regarding the physical characteristics of oil and gas reserves is required to *283efficiently produce oil and gas, prevent waste, and protect the correlative rights of neighbors, which is the basis for regulating the location and spacing of wells in the first place. See generally 1 Summers, The Law of Oil & Gas, Sections 3.9 and 4.28. In contrast, that same scientific and regulatory expertise is not required to determine whether an oil and gas well is compatible with the character and aesthetics of a particular zoning district, such as a residential neighborhood, and we generally presume that zoning authorities are far more familiar with local conditions and therefore are better able to make land use decisions. See generally Albrecht, 9 Ohio St.3d at 71, 458 N.E.2d 852. We also expect that those who make land use decisions will be directly accountable to the people affected by them. Regulators at ODNR, on the other hand, are not.
{¶ 45} Courts of last resort in other jurisdictions have declined to view preemptive language in oil and gas statutes that preclude all local regulation of oil and gas drilling as irreconcilable with local zoning laws. In Wallach v. Dryden, 23 N.Y.3d 728, 992 N.Y.S.2d 710 (2014), the Court of Appeals of New York held that a statute expressly superseding all local laws “relating to the regulation” of the oil and gas industry “preempts] only local laws that purport to regulate the actual operations of oil and gas activities, not zoning ordinances that restrict or prohibit certain land uses within town boundaries.” Id. at 744, 746. The Supreme Court of Pennsylvania in Huntley & Huntley, Inc. v. Oakmont Borough Council, 600 Pa. 207, 964 A.2d 855 (2009), concluded that a statute superseding all municipal ordinances purporting to regulate oil and gas well operations does not preempt a local zoning restriction excluding oil and gas wells from certain residential districts. Id. at 225-226. The Supreme Court of Colorado, in holding that state regulation of the oil and gas industry did not preempt a county’s land use authority, put it aptly in explaining that “we reasonably may expect that any legislative intent to prohibit a county from exercising its land-use authority over those areas of the county in which oil development or operations are taking place or are contemplated would be clearly and unequivocally stated.” La Plata Cty. Bd. of Commrs. v. Bowen/Edwards Assocs., Inc., 830 P.2d 1045, 1057 (Colo.1992).
{¶ 46} In enacting R.C. Chapter 1509, the General Assembly sought to preempt the inconsistent patchwork of local health and safety regulations governing the technical aspects of drilling that had been permitted by the former version of the statute. See generally Newbury Twp. Bd. of Trustees v. Lomak Petroleum (Ohio), Inc., 62 Ohio St.3d 387, 389, 583 N.E.2d 302 (1992) (noting that former R.C. 1509.39 had provided that “local governments are not prevented from enacting and enforcing health and safety standards for the drilling and exploration of oil and gas, provided that they are not less restrictive than existing state requirements”). If the legislature had intended to override all local zoning ordinances that affect oil and gas drilling, it could have declared that intent, such *284as it did in the case of hazardous waste facilities, R.C. 3734.05(E), public utilities, R.C. 519.211(A), casinos, R.C. 3772.26(A), and licensed residential facilities, R.C. 5123.19(P). It could also have created a statutory scheme that addresses local land use and planning issues. Yet it did not do so.
{¶ 47} Nothing in R.C. Chapter 1509 expressly addresses zoning or requires ODNR to regulate the location of oil and gas wells to ensure compatibility with local land use, preserve property values, effectuate a municipality’s long-term plan for development, or uphold any of the other traditional goals of zoning. It has not addressed those matters and instead permits ODNR to deny an oil and gas well permit if “there is a substantial risk that the operation will result in violations of this chapter or rules adopted under it that will present an imminent danger to public health or safety or damage to the environment.” R.C. 1509.06(F).
{¶ 48} Accordingly, whether a municipality has authority to enact zoning ordinances that affect oil and gas wells within its territory is a question yet to be decided, and for that reason, I concur in the resolution of this case.
Kennedy, J., concurs in the foregoing opinion.